Atkinson, J.
Under the facts disclosed by the record, the court erred in granting the injunction excepted to; but it appears that it would, upon the prayer in the cross-bill of the defendants, have been proper to appoint a receiver to take charge of the property in dispute, and thus preserve the status until the rights of the parties can be determined and adjudicated by the final judgment to be rendered in this case; and direction is given accordingly.

Judgment reversed, with direction.


All the Justices concurring.